                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 2/14/2020
 ------------------------------------------------------------ X
                                                              :
 ALEXANDRIA NOELLE D’AMATO ,                                  :
                                                              :
                                              Plaintiff,      :
                                                              :
                            -against-                         :     18-CV-6998 (VEC)
                                                              :
                                                              :          ORDER
 COMMISSIONER OF THE SOCIAL                                   :
 SECURITY ADMINISTRATION,                                     :
                                                              :
                                              Defendant. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        Plaintiff Alexandria D’Amato brings this action pursuant to §§ 205(g) and 1631(c)(3) of

the Social Security Act (“the Act”) and 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking review of

the denial of her application for disability insurance benefits (“DIB”) and Supplemental Security

Income (“SSI”). See Compl., Dkt. 1. The parties have cross-moved for judgment on the

pleadings. See Dkts. 20, 23. On January 30, 2020, Magistrate Judge Moses issued a Report and

Recommendation (“R&R”), recommending that Plaintiff’s motion be granted, that the

Commissioner’s motion be denied, and that the case be remanded for further proceedings. See

R&R, Dkt. 26. Neither party filed timely objections. For the following reasons, Plaintiff’s

motion is GRANTED, Defendant’s cross-motion is DENIED, and the case is REMANDED for

further proceedings consistent with Magistrate Judge Moses’s R&R.

                                                DISCUSSION

        In reviewing final decisions of the Social Security Administration (“SSA”), courts

“‘conduct a plenary review of the administrative record to determine if there is substantial

evidence, considering the record as a whole, to support the Commissioner’s decision and if the
correct legal standards have been applied.’” McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir.

2014) (quoting Kohler v. Astrue, 546 F.3d 260, 264-65 (2d Cir. 2008)). “‘Substantial evidence’

is ‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013)

(per curiam) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

       In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). To accept those portions of the report to which no timely objection

has been made, “a district court need only satisfy itself that there is no clear error on the face of

the record.” King v. Greiner, No. 02-CV-5810, 2009 WL 2001439, at *4 (S.D.N.Y. July 8,

2009) (citation omitted); see also Wilds v. United Parcel Serv. Inc., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

       Careful review of Magistrate Judge Moses’s R&R reveals that there is no clear error in its

conclusions. As the R&R explains, the Administrative Law Judge violated the treating physician

rule by failing to provide good reasons for rejecting the opinions of Plaintiff’s treating

neurologist regarding her functional limitations. Accordingly, the Court adopts the R&R in full.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings is

GRANTED. Defendant’s motion for judgment on the pleadings is DENIED. This case is

REMANDED for further proceedings consistent with Magistrate Judge Moses’s Report and

Recommendation. See R&R at 42-43. Because the R&R gave the parties adequate warning, see




                                                  2
R&R at 43, Defendant’s failure to file adequate objections to the R&R precludes appellate

review of this decision. See Caidor v. Onondaga County, 517 F.3d 601, 604 (2d Cir. 2008).

        The Clerk of Court is respectfully directed to terminate all open motions and close this

case.



SO ORDERED.

                                                     _________________________________
Date: February 14, 2020                              VALERIE CAPRONI
      New York, NY                                   United States District Judge




                                                 3
